Title: 17. Monday.
From: Adams, John
To: 


       Dined, with the two Messrs. Gardoquis and a Nephew of theirs. After Dinner the Gentlemen accompanied Us, to the Parish Church over the Way, then to the old Parish Church of St. Iago, which was certainly standing in the Year 1300. The high Altar appears very ancient, wrought in Wooden figures, the Work very neat. The Choir, and the Sacristie &c. as in all others.—We then went to the Chambers of the Board of Trade.
       This is a curious Institution. On a certain Day annually in the Beginning of January all the Merchants of Bilbao meet, write their Names on a Ball or Ballot which is put into a Box, from whence four are drawn by Lott. These four name a certain Number of Councillors or Senators.—But this must be further enquired.
       This Board of Trade, first endeavours to make all disputing Merchants agree. If they cant succeed, Application must be made to the Board by Petition in Writing. It is then heard and determined, subject to an Appeal, somewhere.—There is no Consul here from France, England, or Holland—Nor any other Nation. The Board of Trade oppose it.—The Chamber is hung round with Pictures of the present King and Queen, the late King and Queen, &c., with Pictures of the royal Exchange London, the Exchange of Amsterdam, of Atwerp &c.
       Captains Babson, Lovatt and Wickes dined with Us. I spoke to Mr. Gardoqui in behalf of fifteen American Prisoners escaped from Portugal, and he consented to furnish them Cloaths to the Amount of six dollars a Man. I told him I had no Authority, and that I could not assure him Repayment, but I believed Congress would do all in their Power to repay him.
       There is an Accademy at Bergara, for the Youth of Biscay, Guipuscoa, and Alava.
       Yesterday, a Mr. Maroni an Irish Gentleman came to visit me.
       The Lands in Biscay are chiefly in the Hands of the People—few Lordships. The Duke of Berwick and the Duke of Medina Coeli have some Estates here, but not considerable. In the Spring Freshes, the Water is deep enough upon Change and in the Streets for Vessells of 100 Tons to float.
      